                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

WILLIAM WINTWORTH FOSTER,                          )
                                                   )
                  Plaintiff,                       )
                                                   )
           v.                                      )           No. 4:18CV802 ACL
                                                   )
TROY STEELE, et al.,                               )
                                                   )
                  Defendants.                      )

                                  MEMORANDUM AND ORDER

           This matter is before the Court on remand from the United States Court of Appeals for

the Eighth Circuit for collection of the appellate filing fees pursuant to 28 U.S.C. § 1915(b). The

Court will direct the Clerk of Court to request that the agency having custody of plaintiff begin

making payments in accordance with 28 U.S.C. § 1915(b)(2) until the $505 appellate fee is paid

in full.

           Accordingly,

           IT IS HEREBY ORDERED that the Clerk of Court shall request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

$505 appellate fee is paid in full.

           Dated this 28th day of January, 2019.




                                                          HENRY EDWARD AUTREY
                                                       UNITED STATES DISTRICT JUDGE
